Case: 2:19-cv-00064-DLB-CJS Doc #: 29 Filed: 01/24/20 Page: 1 of 1 - Page ID#: 313




                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF KENTUCKY
                                         NORTHERN DIVISION
                                            AT COVINGTON

CIVIL ACTION NO. 19-64-DLB-CJS

CROSSWATER CANYON, INC., et al.                                                   PLAINTIFFS


v.                                                            ORDER


ALLIED WORLD ASSURANCE COMPANY (U.S.) INC., et al.                              DEFENDANTS

                                                   ************

          This matter is before the Court on Allied World Assurance Company (U.S.) Inc.’s Motion

to Bifurcate (R. 21) and the joinder in that motion by Defendants Certain Underwriters at Lloyd’s,

HDI Global Specialty SE, Blackboard Specialty Insurance Company, and General Security

Indemnity Company of Arizona (R. 24). After reviewing the parties’ briefs on the motion, the

Court concludes that oral argument would be beneficial; accordingly,

          IT IS ORDERED that oral argument on Defendants’ Motion to Bifurcate (R. 21; R. 24)

will be held on Wednesday, February 5, 2020, at 10:30 a.m. EST, at the U.S. Courthouse, 35

West Fifth Street, Third Floor Magistrate Judge’s Courtroom, Covington, Kentucky.

          Signed this 24th day of January, 2020.




J:\DATA\Orders\civil cov\2019\19-64-DLB order settg OA.docx
